Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
December 30, 2004, as amended and restated effective March 20, 2007 and as
further amended and restated effective December 31, 2008 by and among Biodel
Inc., a Delaware corporation with an address at 6 West Kenosia Avenue, Danbury,
CT 06810-7352 (“BIODEL”, “Employer” or the “Company”), and Roderike Pohl, an
individual residing at 9 Coburn Road East, Sherman, CT. 06784 (“Employee”).
WITNESSETH:
     WHEREAS, Employer desires to retain the services of Employee as
Vice President, Research; and
     WHEREAS, Employee desires to continue into the employ of Employer in
accordance with the terms and conditions herein set forth;
     WHEREAS, the parties entered into an agreement as of December 30, 2004,
which was amended and restated effective March 20, 2007;
     WHEREAS, the parties wish to amend such agreement so that such agreement as
so amended shall read in its entirety as follows.
     NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements of the parties herein set forth, the parties hereto hereby covenant
and agree as follows:
     1. Position of Employment. Subject to the terms and conditions hereof,

1



--------------------------------------------------------------------------------



 



Employer hereby agrees to employ the services of Employee as Vice President,
Research and Employee hereby accepts such employment and agrees to serve the
Company in such capacity. Employee shall have the duties, authority and
responsibilities customarily associated with the office of Vice President,
Research. During the period that Employee is employed by Employer, Employee
shall devote substantially all of her business time and attention to the
performance of the duties described herein. Notwithstanding the foregoing,
Employee shall be entitled to pursue charitable endeavors and to participate in
professional organizations, provided that such activities do not interfere in
any material respect with the performance by Employee of her duties hereunder.
Employee shall at all times act in good faith in the performance of her duties.
Employee agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein which may be
adopted from time to time by the Company applicable to employees generally,
including, but not limited to, those relating to the protection of the Company’s
proprietary trade secrets and confidential information.
     2. Contract Term. Unless terminated earlier pursuant to Section 4 below,
the initial term of Employee’s employment under this Agreement shall be for the
period from the date of this Agreement (the “Commencement Date”) to March 20,
2009 (the “Initial Termination Date”). Following the Initial Termination Date,
this Agreement shall be automatically renewed for successive one-year terms
(each, a “Renewal Term”) unless, at least three months prior to the Initial
Termination Date or the expiration of a Renewal Term, as applicable, Employee or
BIODEL in her or its respective sole discretion notifies the other party in
writing of her or its intent to terminate the Employment Agreement as of the
Initial Termination Date or the expiration of a Renewal Term, as applicable. The

2



--------------------------------------------------------------------------------



 



term of Employee’s employment hereunder, including any renewal periods pursuant
to the immediately preceding sentence, shall be hereafter referred to as the
“Contract Term.” Notwithstanding the foregoing, if a Change of Control occurs
during the Contract Term, the Contract Term shall automatically extend for a
period of two (2) years from the effective date of Change of Control and shall
automatically terminate at the end of such period. “Change of Control” shall
have the Definition set forth in Appendix A hereto, which is hereby incorporated
by reference.
     3. Salary and Additional Benefits.
          3.1 Employer shall pay to Employee and Employee agrees to accept as
compensation for her services to be rendered hereunder, an initial base salary
of One Hundred Fifty Thousand Dollars ($150,000.00) (“Base Salary”) per year for
the period commencing with the Commencement Date and ending on the completion of
the Contract Term, payable in equal installments on the 15th and last day of
each month or, if not a business day, the next preceding day which is a business
day.
          3.2 During the term of this Agreement, Employee, as Vice President,
shall be entitled to receive an annual year-end bonus in cash in an amount
determined by the Board of Directors. Such bonus shall be paid no later than
March 15 of the calendar year next following the calendar year for which the
bonus is paid. At the time the Board of Directors considers the Employee’s bonus
but not less than annually, the Board of Directors shall also consider an award
to the employee of stock or options to acquire stock under any stock award plan
then in effect.

3



--------------------------------------------------------------------------------



 



          3.3 Employee shall be entitled to vacations, at such times as Employee
shall reasonably determine, of at least four weeks each year of employment
hereunder.
          3.4 In addition to the foregoing, Employee shall also(i) participate
in and be entitled to receive medical insurance and other benefits substantially
equivalent to the normal benefits provided by BIODEL to its employees generally
and (ii) participate in various retirement, welfare, fringe benefit and
executive perquisite plans, programs and arrangements of the Company to the
extent the senior executives of the Company generally are eligible for
participation under the terms of such plans, programs and arrangements
including, without limitation, plans, programs and arrangements for the granting
of options to purchase securities of the Company or other equity based
compensation. Employee acknowledges the right of Employer to change, amend, or
terminate any of the benefits referred to in this paragraph, at any time in a
manner which does not discriminate between Employee and other company employees
who are eligible to participate in such benefits.
          3.5 Employer shall reimburse Employee for any ordinary, necessary and
reasonable travel, maintenance and entertainment expenses incurred by the
Employee in the course of her duties under this Agreement, in accordance with
the Employer’s customary policies and practices in effect from time to time,
upon submission to the Employer of appropriate vouchers and receipts evidencing
the same.
     4. Termination. The employment of the Employee by the Company pursuant to
the Agreement shall terminate upon the occurrence of any of the following:
          4.1 Expiration of the Contract Term in accordance with Section 2;

4



--------------------------------------------------------------------------------



 



          4.2 At the election of the Company, for cause, upon written notice by
the Company to the Employee. For the purposes of this Section 4.2, cause for
termination shall be deemed to exist upon (a) a good faith finding by the Board
of Directors of the Company of (i) failure of the Employee to perform in any
material respect her assigned duties for the Company customarily associated with
the Office of Vice President, which failure continues for ten (10) days
subsequent to written notice from the Company to the Employee of such failure,
or (ii) dishonesty, gross negligence or misconduct not involving any exercise of
business judgment in good faith relating to the performance of her duties for
the Company; (b) the conviction of the Employee of, or the entry of a pleading
of guilty or nolo contendere by the Employee to, any crime involving moral
turpitude or any felony; or (c) the material breach by the Employee of any terms
of the Agreement, which breach continues for ten (10) days subsequent to written
notice from the Company to the Employee of the breach;
          4.3 Upon the death or, at the election of the Company, disability of
the Employee. As used in this Agreement, the term “disability” shall mean the
inability of the Employee, due to a physical or mental disability, for a period
of 180 days, whether or not consecutive, during any 360-day period to perform
the services contemplated under this Agreement. A determination of disability
shall be made by a physician satisfactory to both the Employee and the Company;
provided that if the Employee and the Company do not agree on a physician, the
Employee and the Company shall each select a physician and these two together
shall select a third physician, whose determination as to disability shall be
binding on all parties. Nothing herein shall be construed to violate any Federal

5



--------------------------------------------------------------------------------



 



or State law including the Family and Medical Leave Act of 1993, 29 U.S.C.S.
§2601 et seq., and the Americans With Disabilities Act, 42 U.S.C.S. §12101 et
seq.
     4.4 The Company may terminate the employment of the Employee at any time
without cause immediately upon giving the Employee ninety (90) days’ prior
written notice of termination or payment in lieu of notice. The Employee may
terminate her employment at any time for good reason immediately upon giving the
Employer thirty (45) days prior written notice of termination; provided,
however, that the Employee may terminate her employment for good reason only if
such notice is given within 90 days of the initial existence of any of the
conditions described in the following sentence and the Employee provides the
Company a period of 30 days after the receipt of such notice during which the
Company may remedy such conditions. Furthermore, the Employee’s termination of
employment for good reason must occur no later than one year following the
initial existence of such condition. For the purpose of the Section 4.4, good
reason for termination shall exist upon (i) the material breach by the Company
of any term of this Agreement, (ii) the relocation of the principal office of
the Company to a location which is more than 50 miles away from the present
location, or (iii) the assignment of the Employee of any duties inconsistent in
any material respect with the Employee’s positions with the Company as set forth
in this Agreement (including status, offices and titles), authority, duties or
responsibilities as contemplated by this Agreement or any action by the Company
which results in a material diminution in such positions, authority, duties or
responsibilities, excluding for this purpose any isolated, insubstantial and
inadvertent action not taken in bad faith and which is promptly remedied by the
Company.

6



--------------------------------------------------------------------------------



 



     5. Effect of Termination.
          5.1 Termination for Cause. In the event the Employee’s employment is
terminated for cause pursuant to Section 4.2, the Company shall pay to the
Employee the compensation and benefits which would otherwise be payable or
accrued to her through the last day of her actual employment by the Company.
          5.2 Termination for Death or Disability. If the Employee’s employment
is terminated by death or because of disability pursuant to Section 4.3, the
Company shall pay to the estate of the Employee or to the Employee, as the case
may be, the compensation and benefits which would otherwise be payable or
accrued to the Employee through the date of her termination and an additional
six months because of death or disability. The Company will continue health
benefits for one year after the date of termination.
          5.3 Termination Without Cause or For Good Reason. If the Employee’s
employment is terminated (a) at the election of the Company pursuant to
Section 4.4 without cause, or (b) at the election of the Employee pursuant to
Section 4.4 for good reason, and in consideration of the post-termination
non-compete and non-solicitation agreement set forth in Section 6, the Company
shall pay to the Employee the compensation and benefits payable or accrued to
her under Section 4 (including the provision of medical insurance, disability
and life insurance), at the times provided in Section 4, through the longer of
(x) two (2) years following the termination date or (y) the balance of the term
of this Agreement.
          5.4 Payments Subject to Section 409A. Subject to the provisions in
this Section 5.4, any severance payments or benefits under this Agreement shall
begin

7



--------------------------------------------------------------------------------



 



only upon the date of the Employee’s “separation from service” (determined as
set forth below) which occurs on or after the date of termination of the
Employee’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Employee under this Agreement:
               a. It is intended that each installment of the severance payments
and benefits provided under this Agreement shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor the Employee shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.
               b. If, as of the date of Employee’s “separation from service”
from the Company, the Employee is not a “specified employee” (within the meaning
of Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in this Agreement.
               c. If, as of the date of the Employee’s “separation from service”
from the Company, the Employee is a “specified employee” (within the meaning of
Section 409A), then:
                    i. Each installment of the severance payments and benefits
due under this Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as hereinafter
defined) shall be treated as a short-term deferral within the meaning of
Treasury Regulation § 1.409A-1(b)(4) to the maximum extent permissible under §
409A. For purposes of this Agreement, the “Short-

8



--------------------------------------------------------------------------------



 



Term Deferral Period” means the period ending on the later of the fifteenth day
of the third month following the end of the Employee’s tax year in which the
separation from service occurs and the fifteenth day of the third month
following the end of the Company’s tax year in which the separation from service
occurs; and
                    ii. Each installment of the severance payments and benefits
due under this Agreement that is not described in paragraph (c)(i) above and
that would, absent this subsection, be paid within the six-month period
following the Employee’s “separation from service” from the Company shall not be
paid until the date that is six months and one day after such separation from
service (or, if earlier, the Employee’s death), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Employee’s separation from service and any subsequent installments, if any,
being paid in accordance with the dates and terms set forth herein; provided,
however, that the preceding provisions of this sentence shall not apply to any
installment of severance payments and benefits if and to the maximum extent that
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Treasury Regulation § 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service). Any installments that qualify for the
exception under Treasury Regulation § 1.409A-1(b)(9)(iii) must be paid no later
than the last day of the Employee’s second taxable year following the taxable
year in which the separation from service occurs.

9



--------------------------------------------------------------------------------



 



                    d. The determination of whether and when the Employee’s
separation from service from the Company has occurred shall be made and in a
manner consistent with, and based on the presumptions set forth in, Treasury
Regulation § 1.409A-1(h). Solely for purposes of this paragraph d, “Company”
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.
                    e. All reimbursements and in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during the Employee’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.
     6. Non-Compete and Non-Solicitation.
          6.1 The Employee recognizes that her willingness to enter into the
restrictive covenants contained in the Section 6 are a critical condition
precedent to the willingness of BIODEL to enter into and perform under this
Agreement. The Employee also acknowledges that the restrictions contained in
this Section 6 will not materially or

10



--------------------------------------------------------------------------------



 



unreasonably interfere with the Employee’s ability to earn a living. The
Employee acknowledges that the restrictions contained in this Section 6 are
necessary to protect the legitimate interests of BIODEL and to ensure that
Employee will not reveal or use BIODEL’s confidential, proprietary or trade
secret information or unfairly compete with BIODEL after her termination.
          6.2 During the Contract Term and, in the event the Employee’s
employment is terminated for cause pursuant to Section 4.2, through the day
immediately prior to the first anniversary of the termination date, or, if the
Employee’s employment is terminated (a) at the election of the Company pursuant
to Section 4.4 without cause, or (b) at the election of the Employee pursuant to
Section 4.4 for good reason, for so long as the Company shall pay to the
Employee the compensation and benefits payable or accrued to her under Section 4
(including the provision of medical insurance, disability and life insurance),
at the times provided in Section 4, the Employee will not directly or
indirectly:
               (a) as an individual proprietor, partner, stockholder, officer,
employee, consultant, director, joint venturer, investor, agent, distributor,
dealer, representative, lender, or in any other capacity whatsoever (other than
as the holder of not more than 5% of the outstanding stock or equity of another
entity), engage in the business of delivering insulin by the oral, sublingual or
injectable route of administration; or
               (b) recruit, solicit or induce, or attempt to induce, any
employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company, or hire any such employee;
or

11



--------------------------------------------------------------------------------



 



               (c) knowingly solicit, divert, limit or take away, or attempt to
divert or to take away, the business or patronage of any of the clients,
customers, dealers, distributors, representatives or accounts, or prospective
clients, customers, dealers, distributors, representatives or accounts, of the
Company which were contacted, solicited or served by employees of the Company
while the Employee was employed by the Company.
          6.3. In the event that any court of competent jurisdiction determines
that the duration or the scope, or both, of the non-competition and
non-solicitation provisions set forth in this Section 6 are unreasonable and
that such provisions are to that extent unenforceable, the parties hereto agree
that the provisions shall remain in full force and effect for the greatest time
period, in the greatest area and to the greatest number of persons and entities
that would not render them unenforceable.
          6.4 The restrictions contained in this Section 6 and in Section 7 are
necessary for the protection of the Company’s legitimate interests,
confidential, proprietary or trade secret information, or goodwill; to protect
the Company from the misuse or disclosure of its confidential, proprietary or
trade secret information; and to protect the Company from unfair competition.
The Employee agrees that any breach of this Section 6 or Section 7 will cause
the Company substantial and irreparable damage and therefore, in the event of
any such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.
          6.5 The Employee agrees that the duration and other restrictions
imposed in this Agreement are fair and reasonable and are reasonably required
for the

12



--------------------------------------------------------------------------------



 



protection of the Company. To the extent any portion of this Agreement, or any
portion of any provision of this Agreement, is held to be invalid or
unenforceable, it shall be revised to reflect most nearly the parties’ intent
and the remainder of the provision or provisions of this Agreement shall be
unaffected and shall continue in full force and effect.
          6.6 For purposes of this Section 6 and Section 7, the “Company” refers
to the Company and any of its affiliates.
     7. Confidential Information
          7.1. By executing this Agreement, the Employee recognizes and agrees
that he is employed in a position with the Company in which he will have access
to certain confidential and proprietary information concerning the business of
the Company which is of great value to the Company and which, if used in
competition with the Company, would render great and irreparable harm to the
Company. Such information includes, but is not limited to, information relating
to business operations; services; network; systems; strategic business plans;
marketing plans; long-range goals; assets and liabilities; technical and
engineering methods, processes, and/or know-how; research and development
activities; products; computer software and programs; marketing data; pricing;
product designs; discoveries; inventions; budgets; projections; customers and
suppliers; development plans, strategies and forecasts; new products and
services; and financial statements. This information is provided to the Employee
solely for use in the course of her employment with, and for the benefit of, the
Company.
          7.2. To ensure that such confidential information provided to the
Employee is maintained in confidence by her and not used by her to unfairly
compete

13



--------------------------------------------------------------------------------



 



with the Company, the Employee shall not, during the course of the Employee’s
employment and at any time within two (2) years thereafter following the
termination of her employment (regardless of whether the Employee’s termination
is voluntary or involuntary, or with or without cause), divulge, furnish or make
accessible to anyone, or use in any way other than in furtherance of the
interests of the Company: (i) any confidential, proprietary or secret knowledge
or information which the Employee has acquired or become acquainted with, or
will acquire or become acquainted with, during the course of the Employee’s
employment with the Company; (ii) any confidential or proprietary information
concerning the Company’s customers, including but not limited to, information
concerning a customer’s need, practice or preferences; (iii) any confidential,
proprietary or trade secret research and development activities of the Company;
and (iv) any other confidential, proprietary or trade secret information
relating to the business of the Company. The Employee agrees that this
restriction applies to all such information regardless of whether such
information was developed by her. This restriction shall not apply to
information (i) which is or becomes public knowledge through no fault of the
Employee, (ii) is known to the Employee at the time of its disclosure to her as
shown by her prior written records, or (iii) is disclosed to the Employee by a
third party who is under no confidential obligation to the Company. The Employee
further agrees that upon request by the Company, or upon the termination of the
Employee’s employment, the Employee will immediately return to the Company any
and all such information in the Employee’s possession or under the Employee’s
control.
     8. Representations and Warranties of the Employee. The Employee represents
and warrants to the Company as follows:

14



--------------------------------------------------------------------------------



 



          8.1. All facts concerning the Employee’s background, education,
experience and employment history as described to the Company in writing are
true and correct;
          8.2 The Employee’s execution of this Agreement and employment with the
Company does not and will not conflict with any obligations that the Employee
has to any current or former employer, any other individual, corporation,
partnership, association, trust or any other entity or organization, including
any instrumentality of government;
          8.3 All files, records, compilations, reports, studies, manuals,
memoranda, notebooks, documents, financial reports and statements,
correspondence, and other confidential information whether prepared by the
Employee or otherwise coming into the possession of the Employee, and all copies
thereof, are, and shall remain, the exclusive property of the Company, and shall
be delivered to the Company as soon as reasonably practicable and at the expense
of the Company in the event of the Employee’s termination or at any other time
if requested by the Company.
          8.4 The Employee acknowledges that the Company may, and contemplates,
purchasing “key man life insurance” on Employee with the Company as sole
benificiary.
          8.5 The Employee confirms that all IP created or owned by her, since
the commencement of her employment by the Company belongs to the Company.
     9. Indemnification. Employer shall indemnify Employee and hold her harmless
against any and all claims and liabilities asserted against Employee which arise
in connection with the performance of Employee’s duties and responsibilities
while

15



--------------------------------------------------------------------------------



 



acting in Employee’s capacity as an employee of Employer, except Employer shall
not be obligated to indemnify or hold Employee harmless against any claim or
liability which arises out of Employee’s bad faith or intentional misconduct or
breach of a representation set forth in Article 8.
     10. Property Rights. With respect to information, inventions and
discoveries developed, made or conceived of by Employee, either alone or with
others, at any time during Employee’s employment by the Company and whether or
not within working hours, arising out of such employment or pertinent to any
field of business or research in which, during such employment, the Company is
engaged or (if such is known to or ascertainable by Employee) is considering
engaging, Employee agrees:
          10.1 that all such information, inventions and discoveries, whether or
not patented or patentable, shall be and remain the exclusive property of the
Company;
          10.2 to disclose promptly to an authorized representative of the
Company all such information in Employee’s possession as to possible
applications and uses thereof;
          10.3 not to file any patent application relating to any such invention
or discovery except with the prior written consent of an authorized officer of
the Company;
          10.4 that Employee hereby waives and releases any and all rights
Employee may have in and to such information, inventions and discoveries and
hereby assigns to the Company and/or its nominees all of Employee’s right, title
and interest in them, and all Employee’s right, title and interest in any
patent, patent application, copyright or other property right based thereon.
Employee hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as

16



--------------------------------------------------------------------------------



 



Employee’s agent and attorney-in-fact to act for Employee and in Employee’s
behalf and stead to execute and file any document and to do all other lawfully
permitted acts to further the prosecution, issuance and enforcement of any such
patent, patent application, copyright or other property right with the same
force and effect as if executed and delivered by Employee; and
          10.5 at the request of the Company and without expense to Employee, to
execute such documents and perform such other acts as the Company deems
necessary or appropriate for the Company to obtain patents on such inventions in
a jurisdiction or jurisdictions designated by the Company, and to assign to the
Company or its designee such inventions and any patent applications and patents
relating thereto.
     11. Notices. All notices required or permitted under this Agreement shall
be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 10.
     12. Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws (and not the law of conflicts) of
the State of New York.
     13. Jurisdiction. Except as otherwise provided for herein, each of the
parties (a) submits to the exclusive jurisdiction of any state court sitting in
New York County, New York or federal court sitting in the Southern District of
New York in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of the action or proceeding may
be heard and determined in any such court and

17



--------------------------------------------------------------------------------



 



(c) agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Any party may make service on another party by
sending or delivering a copy of the process to the party to be served at the
address and in the manner provided for giving of notices in Section 11. Nothing
in this Section 13, however, shall affect the right of any party to serve legal
process in any other manner permitted by law.
     14. Survival. The provisions of Sections 6, 7, 8, 9, 10, 11, 12, 13 and 14
shall survive the termination of this Agreement.
     15. Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whethe written or oral, relating to the subject matter of the Agreement.
     17. Amendment. This Agreement may be amended or modified only by a written
instrument executed by all of the parties hereto.
     18. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of all of the parties hereto and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business; provided, however, that
the obligations of the Employee are personal and shall not be assigned by her.

18



--------------------------------------------------------------------------------



 



     19. Miscellaneous.
          19.1 No delay or omission by either party in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.
          19.2 The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          19.3 In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.
     20. Section 409A. This Agreement is intended to comply with the provisions
of Section 409A and this Agreement shall, to the extent practicable, be
construed in accordance therewith. The Company makes no representation or
warranty and shall have no liability to the Employee or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A and do not satisfy an exemption from, or the conditions
of, Section 409A.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first written above.

            BIODEL INC.
      By:   /s/ Solomon S. Steiner         Name:   Solomon S. Steiner       
Title:   Chief Executive Officer     

                  /s/ Roderike Pohl       Roderike Pohl         

20



--------------------------------------------------------------------------------



 



         

APPENDIX A
For purposes of this Agreement, a “Change of Control” shall be deemed to have
occurred, if any one of the following events occurs:
(a) the acquisition by any person or group of beneficial ownership of more than
50% of the outstanding shares of Common Stock of the Company, or, if there are
then outstanding any other voting securities of the Company, such acquisition of
more than 50% of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors, except for any of the following acquisitions of beneficial ownership
of Common Stock or other voting securities of the Company: (i) by the Company or
any Employee benefit plan (or related trust) sponsored or maintained by the
Company or any entity controlled by the Company; (ii) by Solomon S. Steiner; or
(iii) by any person or entity during the lifetime Solomon S. Steiner if the
shares acquired were beneficially owned by Solomon S. Steiner immediately prior
to their acquisition and the acquisition is a transfer to a trust, partnership,
corporation or other entity in which Solomon S. Steiner owns a majority of the
beneficial interests;
(b) the Company sells all or substantially all of its assets (or consummates any
transaction having a similar effect) or the Company merges or consolidates with
another entity or completes a reorganization unless the holders of the voting
securities of the Company outstanding immediately prior to the transaction own
immediately after the transaction in approximately the same proportions 50% or
more of the combined voting power of the voting securities of the entity
purchasing the assets or surviving the merger or consolidation or the voting
securities of its parent company, or, in the case of a reorganization, 50% or
more of the combined voting power of the voting securities of the Company;
Notwithstanding the foregoing, any purchase or redemption of outstanding shares
of Common Stock or other voting securities by the Company resulting in an
increase in the percentage of outstanding shares or other voting securities
beneficially owned by any person or group shall be deemed to constitute a
reorganization; however, no increase in the percentage of outstanding shares or
other voting securities beneficially owned by Solomon S. Steiner or any person
or entities referred to in (a)(i) or (iii) above resulting from any redemption
of shares or other voting securities by the Company shall result in a Change of
Control;
(c) the Company is liquidated; or
(d) the Board (if the Company continues to own its business) or the

21



--------------------------------------------------------------------------------



 



board of directors or comparable governing body of any successor owner of its
business (as a result of a transaction which is not itself a Change of Control)
consists of a majority of directors or members who are not Incumbent Directors.
For purposes of this Agreement, (A) “voting securities” means securities whose
holders are entitled to vote in the election of all or a majority of the
authorized number of directors at the time the determination of ‘voting
securities” status is being made and (B) 50% or more of the combined voting
power shall refer to the voting power to elect a majority of the authorized
number of directors determined at that time. “Voting securities” shall not
include preferred stock or other securities whose holders are entitled to vote
in the election of all or a majority of the authorized number of directors upon
the occurrence of some event or circumstance which has not occurred and such
rights to vote are not in effect at the time of the determination of “voting
securities” status. Preferred stock and other securities whose holders are then
entitled to vote for less than a majority of the authorized number of directors,
shall not be considered “voting securities.”

22